                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     8:19CR98
                        Plaintiff,

       vs.                                                            ORDER

NICHOLAS WEAVER,

                        Defendant.


       The defendant, Nicholas Weaver, has moved to continue the trial (filing no. 21). The
motion to continue is unopposed by counsel for the Government. Based on the showing set
forth in the motion, the court finds good cause has been shown and the motion should be
granted. Accordingly,

       IT IS ORDERED:

       1)     The defendant’s unopposed motion to continue trial (filing no. 21) is granted.

       2)     The trial of this case is set to commence before the Honorable John M. Gerrard,
              United States District Judge, in the Special Proceedings Courtroom of the United
              States Courthouse, Omaha, Nebraska, at 9:00 a.m. on September 23, 2019, or
              as soon thereafter as the case may be called for 3 days. Jury selection will be
              held at commencement of trial.

       3)     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
              justice will be served by granting this continuance and outweigh the interests of
              the public and the defendant in a speedy trial. Any additional time arising as a
              result of the granting of this motion, that is, the time between today’s date and
              September 23, 2019, shall be deemed excludable time in any computation of
              time under the requirement of the Speedy Trial Act. Failure to grant a
              continuance would deny counsel the reasonable time necessary for effective
              preparation, taking into account the exercise of due diligence. 18 U.S.C. §
              3161(h)(7)(A) & (B)(iv).

       July 29, 2019.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge
